Citation Nr: 0607699	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss.  

2.	Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.	Entitlement to an increased rating for the residuals of an 
arthroscopy of the right knee, with degenerative arthritis, 
currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  

5.	Entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  

6.	Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in October 2004.  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  At that hearing, appellant 
raised the issue of service connection for a psychiatric 
disorder to include anxiety and depression.  It is noted that 
service connection is granted for post-traumatic stress 
disorder, so it is unclear whether a separate service 
connection is sought, or an increased rating for post-
traumatic stress disorder.  Appellant or his representative 
should specify what benefit is sought.


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss is currently 
manifested by average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 hertz of 35 decibels in the right ear and 39 
decibels in the left ear.  Speech recognition ability 96 
percent correct in the right ear and 80 percent correct in 
the left ear.  This represents improvement from the initial 
examination.  The reduction was properly carried out.

2.	The veteran's left knee disorder is currently manifested 
by pain, crepitus and degenerative changes, with normal range 
of motion.  Instability of the knee is not shown.

3.	The veteran's right knee disorder is currently manifested 
by an inability to extend the knee beyond 10 degrees and 
limitation of extension to 120 degrees, crepitus, effusion, 
muscle atrophy, pain, a limp, and occasional giving out of 
the knee.  There is slight instability and slight limitation 
of motion.

4.	The veteran's cervical spine disorder is currently 
manifested by degenerative joint disease on X-ray evaluation, 
without significant limitation of motion or neurologic 
impairment.  

5.	The veteran's lumbosacral spine disorder is currently 
manifested by IDS, without severe recurring attacks or 
attacks lasting four weeks over the past 12 months, 
limitation of backward extension and lateral bending, without 
limitation of forward flexion to 30 degrees or less or loss 
of lateral side motion and a positive Goldthwait's sign.  

6.	The veteran's headache disorder is a purely subjective 
manifestation of head trauma, without a diagnosis of multi-
infarct dementia associated with brain trauma.  




CONCLUSIONS OF LAW

1.	The criteria for restoration of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

2.	The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

3.	The criteria for a combined rating of 20 percent for a 
right knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 
5257, 5261 (2005).  

4.	The criteria for a rating in excess of 10 percent for a 
cervical spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, 5237, 5243 (2002-2005).  

5.	The criteria for a rating in excess of 20 percent for a 
lumbosacral spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, 5237, 5243 (2002-2005).  

6.	The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001, May 2001, and January 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's musculoskeletal 
disabilities, has taken the veteran's complaints of pain into 
consideration, where appropriate.

It is noted that the veteran and his spouse testified before 
the undersigned at a hearing in December 2005.  They 
primarily addressed the numerous symptoms associated with the 
veteran's various disabilities and their testimony has been 
considered in reaching the conclusions for each disability 
discussed herein.  

Hearing Loss

Service connection for bilateral hearing loss was established 
by rating decision of the RO in 1993, and a 10 percent 
evaluation was assigned on the basis of an audiometric 
evaluation conducted by VA at that time.  That evaluation 
showed average pure tone thresholds in the right ear of 56 
decibels and 105+ decibels in the left ear.  Speech 
recognition was 98 percent correct in the right ear and could 
not be tested in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 1999.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
10
5
30
55
Left ear
20
15
30
45

Thereafter, the RO undertook ratings to reduce the rating for 
defective hearing from 10 percent to 0 percent.

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 25 
decibels in the right ear and 27 decibels in the left ear.  
Speech recognition ability 92 percent correct in the right ear 
and 90 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in January 2002.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
10
10
35
65
Left ear
10
15
30
40

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 30 
decibels in the right ear and 24 decibels in the left ear.  
Speech recognition ability 88 percent correct in the right ear 
and 84 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 2004.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20 
15 
40
60
Left ear
25
30
35
40

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 34 
decibels in the right ear and 33 decibels in the left ear.  
Speech recognition ability 90 percent correct in the right ear 
and 84 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in July 2005.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
15
45
60
Left ear
20
35
45
55

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 35 
decibels in the right ear and 39 decibels in the left ear.  
Speech recognition ability 96 percent correct in the right ear 
and 80 percent correct in the left ear.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, there is evidence 
after the initial examination showing improvement in the 
defective hearing.  Moreover, repeated examinations in 
subsequent years continue to show the aforementioned 
improvement.  There is a sound basis for the reduction.  
Moreover, reviewing the current findings, the application of 
the rating schedule to the pertinent facts demonstrates that 
a compensable evaluation is not warranted for a bilateral 
hearing loss. 

Knees

Service connection for disorders of the veteran's knees was 
granted in 1993, with the current 10 percent evaluations 
assigned at that time.  The veteran requested an increased 
evaluation in 1999.  

An examination of the veteran's knees was conducted by VA in 
December 1999.  At that time, the veteran indicated that he 
had a difficult time finding a comfortable position.  He 
stated that, at times, he felt that his knee hyperextended.  
There was no swelling, but he also complained of difficulty 
walking on uneven surfaces.  There was no heat or redness.  He 
did not complain of fatigue or lack of endurance and his 
muscles were strong.  He only took symptomatic medications for 
relief of pain and would ice the knee on occasion if needed.  
He did not have flare-ups or use a cane, crutches or 
corrective shoes.  He had found braces for each knee to be 
helpful, particularly when walking on uneven ground.  He 
reported a remote injury of the anterior cruciate ligament of 
the right knee, with an arthroscopy in 1980 and reconstruction 
in 1993.  He reported having had an arthroscopy of the left 
knee during the 1980's as well.  He stated that his left knee 
had been relatively stable when compared to the right.  He was 
said to have X-ray evidence of degenerative joint disease of 
the knee.  On examination of the right knee, it was noted that 
there were healed arthrotomy scars laterally and medially.  He 
had scant crepitation.  He did have limitation and was unable 
to extend the final 10 degrees of extension and could flex to 
140 degrees.  Otherwise the knee was stable to stress and 
drawer sign was negative.  On examination of the left knee, 
there was no excess crepitation on examination and range of 
motion was from 0 to 140 degrees.  The knee was stable to 
stress.  The diagnoses were history of anterior cruciate 
ligament tear with repair of the right knee, with residual 
altered motion and pain and history of injury of the left 
knee, with degenerative joint disease.  

An examination was conducted by VA in January 2002.  At that 
time, he stated that he was having problems with both knees, 
with some discomfort on the left.  The discomfort was 
immediately below the knee, adjacent to the shin itself in the 
anterior compartment, rather than in the knee itself.  
Examination of the left knee showed no significant 
crepitation.  Range of motion was smooth and from 0 to 140 
degrees.  The knee was stable to stress in all directions.  He 
could do a knee bend without symptoms.  Examination of the 
right knee showed the right thigh was smaller than the left, 
measuring 1.5 inches less at a spot four inches above each 
knee.  He stated that the right knee felt tight, ever since 
his arthrotomy repair.  He believed that it occasionally 
hyperextended.  He wore knee braces on occasion for both 
knees, moreso on the right.  The right knee showed a two inch 
scar on the right thigh that was from the repair of the 
anterior cruciate ligament.  He lacked the final 10 degrees of 
extension and could flex to 120 degrees.  The knee was stable 
anteriorly, posteriorly, medially, and laterally, with 
negative drawer sign.  X-ray studies showed degenerative 
changes in the knees.  The diagnoses were right knee, with 
anterior cruciate ligament tear and repair and residual 
atrophy of the right thigh and loss of full extension, and 
left knee strain with full motion, but symptomatic pain below 
the knee and without significant degenerative change.  

An examination of the knees was conducted by VA in February 
2004.  At that time, the veteran's history of knee surgeries 
was reviewed.  The veteran stated that he still experienced 
some giving way when he walked occasionally.  He noted some 
swelling of the knees, especially on the right.  Although he 
had some knee pain, he was not currently taking any pain 
medication.  Previously performed X-ray studies demonstrated 
degenerative changes in the left knee, with no surgical 
hardware noted; and degenerative changes in the right knee, 
with metallic fragments from surgical screws noted in the 
knee.  He stated that he had been employed in the postal 
office for the past 9 years, but that over the last 10 months, 
he had missed 5 months of work.  He stated that the knee pain 
contributed to his inability to work, along with back and 
psychiatric disabilities.  

On physical examination, he walked with a small limp to favor 
the right leg.  Range of motion of the left knee was from 0 
degrees extension to 140 degrees flexion, which was considered 
normal.  There was mild tenderness below the kneecap area with 
no effusion.  There was crepitation with motion, with no 
muscle atrophy or weakness.  There was no fatigue, 
incoordination, or lack of endurance with repetitive use.  
Examination of the right knee showed range of motion with 
extension to only 10 degrees and flexion to only 120 degrees.  
There was crepitation with motion and some effusion of the 
right knee.  Muscle mass of the right thigh, close to the 
knee, was smaller than the left.  The smaller muscle mass was 
in the vastus externus, part of major muscle group XIV.  There 
were two healed surgical scars close to the right knee.  These 
were superficial in nature, with no adherence to the 
underlying skin, with no pain to touch.  The pertinent 
diagnoses were status post right knee injury with medial 
meniscus tear, lateral meniscus tear, and anterior cruciate 
ligament tear, status post surgery, with residual degenerative 
changes; status post left knee strain with residual 
degenerative changes.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's knee disabilities, it is possible 
that there is impairment of the knee caused by both arthritic 
involvement and other disability of the knees.  In cases 
where there are distinct disabilities caused from arthritis 
of the knee as well as other impairment of the knee, separate 
evaluations may be assigned.  See VAOPGCPREC 23-97.  If a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.

The veteran's left knee disorder is currently manifested by 
pain and crepitus.  He has documented degenerative changes in 
the knee, but range of motion on the examinations of record 
is essentially normal.  Moreover, there is no objective 
evidence of subluxation or instability.  Under these 
circumstances, a rating in excess of the currently assigned 
10 percent rating is not warranted.  

The veteran's right knee disorder is currently manifested by 
an inability to extend the knee beyond 10 degrees and 
limitation of extension to 120 degrees.  The lack of 
extension alone is sufficient to justify the veteran's 
current 10 percent rating.  In addition to this lack of 
extension the veteran has crepitus, effusion, muscle atrophy, 
pain, and walks with a limp.  He states that the knee 
occasionally gives out on.  The Board finds that this 
combination of disability warrants a separate 10 percent 
evaluation based on slight knee impairment and separate 
limitation of motion.  



Spine

Service connection for neck pain with X-ray evidence of 
degenerative disc disease of the cervical spine in 1993.  The 
10 percent evaluation was assigned at that time.  Service 
connection for lumbar strain was also granted in 1993, with a 
noncompensable evaluation was assigned.  The current 0 
percent rating was established in 2003, effective with the 
veteran's current claim for increase, which was submitted in 
1999.  

An examination was conducted by VA in September 1999.  At 
that time, the veteran complained of pain and weakness in the 
low back.  It was noted that he had flare-ups with certain 
movements such as stooping, bending and lifting.  It was 
reported that the veteran had injured his back on several 
occasions while in service, usually on parachute jumps.  He 
believed that his knee problems had made his back worst.  It 
was noted that he worked for the post office and had missed 
work due to his back problems.  On examination, range of 
motion of the back was to 95 degrees forward flexion, normal 
backward extension, lateral flexion to 25 degrees and 
rotation to 35 degrees, bilaterally.  Range of motion was 
additionally limited by pain, but there was no fatigue, 
weakness or lack of endurance.  There was painful motion, but 
no spasm, weakness or tenderness.  The diagnosis was 
lumbosacral strain, with degenerative disc disease, by X-ray 
studies.  

An examination was conducted by VA in November 2000.  It was 
noted that he had lost time form work due to complaints of 
back pain.  He had pain in the back, adjacent to the 
vertebral column on the left side above the buttocks.  He did 
not complain of weakness or stiffness in this area or any 
fatigue or lack of endurance.  He used some medication on 
prescription and had some comfort when external heat was 
applied.  He also got relief from the pain by lying down 
supine with his knees flexed.  The veteran stated that he had 
had three or four flare-ups in the past year, with pain from 
the left low back into the left lower extremity.  On those 
occasions, he could hardly walk.  He did not use crutches or 
a cane, but did use a back brace.  He was restricted to 
lifting only 15 to 20 pounds.  On examination, he had good 
posture and normal curvature of the lumbosacral spine.  He 
had slight tenderness of deep palpation adjacent to the lower 
lumbar facettes in the left lumbar area.  There was no 
tenderness on palpation of the buttocks, the iliacs on the 
right and left, or directly over the hips.  He had powerful 
symmetrical muscles.  The range of motion was shown to be 
forward flexion to 70 degrees, with discomfort after 50 
degrees.  Extension was to 20 degrees, without pain.  Lateral 
flexion was to 40 degrees, bilaterally.  This flexion gave 
the veteran some symptoms in the left lower back area.  
Rotation of the lumbar spine was to 35 degrees in the 
rotation and then stretched in the left lower back because of 
discomfort.  Straight leg raising showed that the veteran had 
discomfort at 60 degrees on the left.  There was also 
discomfort and tight hamstrings, mostly in the leg on the 
right, at 50 degrees.  There was no neurological evidence of 
weakness in either lower extremity against resistance.  The 
veteran had reduced deep tendon reflexes in the knees, but he 
retained ankle reflexes, bilaterally.  The sensation and 
position senses was intact.  He was sell balanced, and could 
stand on his tiptoes as well as heels.  X-ray studies showed 
moderate degenerative changes, the discs of the lower lumbar 
showed some osteophytes.  The diagnosis was chronic lumbar 
strain, with lumbar intervertebral degenerative disc disease, 
symptomatic.  

An examination was conducted by VA in January 2002.  At that 
time, it was noted that prior examination had disclosed 
degenerative disc disease of the lumbar spine, with loss of 
disc space and small anterior osteophytes.  Examination 
showed a large, robust, muscular man with tremendous muscular 
development.  The neck had some stiffness with difficulty 
about the left shoulder.  The veteran stated that he had 
difficulty finding a comfortable position to sleep.  Forward 
flexion was to 30 degrees; extension was to 30 degrees; 
rotation was to 25 degrees on the left and 35 degrees on the 
right; and lateral flexion was to 20 degrees, bilaterally.  
The veteran had normal strength and reflexes.  Upper 
extremity strength was also normal.  He had preserved 
cervical curvature and slight dorsal kyphosis, without any 
tenderness over the dorsal spine.  There was no tenderness 
over the vertebral column to the lumbar area.  He had 
preserved lumbar lordosis.  He had tenseness, but no 
tenderness, initially in the lumbar region examination, but 
then had tenderness in the left paralumbar on deep palpation.  
Range of motion of the lumbar spine showed forward flexion to 
80 degrees, without significant pain.  Extension was to 20 
degrees.  Left and right lateral flexion was to 40 degrees at 
the waist, without pain, but rotation showed some lumbar pain 
at the left para lumbar area.  The veteran also said that he 
had developed some numb feeling on occasion toward his right 
foot.  He felt some weakness in the right foot on the left as 
well as on the right side.  He had atrophy on the right, 
secondary to his knee disorder.  The diagnoses were cervical 
arthralgia, with normal examination, and lumbar 
intervertebral degenerative disc disease, symptomatic.  

A neurologic evaluation was also conducted by VA in January 
2002.  At that time, the veteran again complained of back 
pain that was aggravated by coughing and sneezing.  On 
examination, the veteran could stand on his heels and toes in 
tandem.  Romberg was normal.  He could jog, bend and squat.  
Strength of the deltoids, triceps, biceps, finger flexors, 
quadriceps, anterior tibial, hamstrings, gastrocs, and 
peroneal muscles was all good.  Barre was normal.  When 
standing, he could bend over and put his head down to the 
table.  Reflexes were the only impression abnormality, with 
absent knee jerks.  Ankle reflexes, biceps, triceps and 
brachial radialis reflexes were normal.  Babinski sign was 
absent.  Straight leg raising was normal.  The pertinent 
diagnoses were back pain for 10 to 15 years, with normal 
bulk, range of motion, sensation and strength, but absent 
knee jerk, likely lumbar disc disease, and neck aches for 
unknown years, neurologically negative.  

An examination of the veteran's spine was conducted by VA in 
July 2005.  At that time, the veteran had complaints of pain, 
with a history of injury of the neck and lower back since a 
motor vehicle accident.  He had been treated conservatively, 
with no surgery.  He now had pain that he stated was pretty 
constant in the lower back, sometimes radiating down to both 
legs.  He said that he had occasional numbness in the legs, 
usually when he sat for a while.  He had a back brace, but 
did not wear it because it no longer fit.  He had also been 
issued a TENS unit that he used about once a month, when he 
had an increase in pain.  He stated that he had had one 
episode of incapacitating pain in the last year, when his 
private physician told him to go to bed.  Standing or walking 
for about 15 minutes caused an increase in his symptoms.  The 
veteran complained of tenderness to palpation in the midline 
in the mid-lumbar area.  He also had slight tenderness on 
both sides in the sacroiliac area.  There was no evidence of 
a limp on examination.  There was some minimal sciatic notch 
tenderness to palpation.  Forward flexion was to 90 degrees, 
without much in the way of pain at any point.  Extension was 
to about 20 degrees, with stiffness at that point.  There was 
minimal discomfort with lateral bending, which was to about 
20 degrees, bilaterally.  Rotation was to 45 degrees, 
bilaterally, with no significant pain.  Motor and sensory 
examination of both lower extremities was grossly normal.  
Knee and ankle jerks were intact and symmetrical, 
bilaterally.  The muscle strength in both legs was normal and 
very strong.  There was no change in the examination with 
repetitive motion.  Sensory examination was completely normal 
to light touch over the entirety of both lower extremities.  
X-ray studies had previously shown degenerative changes in 
the lumbosacral spine.  

On examination of the neck the veteran stated that he only 
had pain in the neck with the more severe back pain that was 
a problem about once per month.  He stated that the pain 
occasionally radiated to the shoulder and very occasionally 
down the arms to the hands.  He sometimes had decreased grip 
strength as well.  The veteran stated that he did not use a 
collar and took Motrin and Flexeril for all of his orthopedic 
problems.  He had not had incapacitating episodes of neck 
pain that would require bedrest.  Range of motion of the neck 
was considered to be normal, with the chin easily touching 
the chest and either shoulder bilaterally.  There was no 
symptomatology associated with these movements.  Muscle 
strength was completely normal.  Neurologic examination was 
also considered to be absolutely normal, with normal strength 
and sensory evaluation.  There were no changes with 
repetitive motion.  X-ray studies in the past has shown 
degenerative changes, particularly at the C5-C6 level.  The 
assessments were degenerative disk disease and joint disease 
of the lumbosacral spine, with residuals and degenerative 
disk and joint disease of the cervical spine, with residuals.  

It is noted that during the pendency of the veteran's appeal, 
the law and regulations applicable to evaluation of spinal 
disorders was changed.  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date. VAOPGCPREC 3-2000.

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5290 (effective prior to September 2003).  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (effective prior to September 2003).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).  

Moderate intervertebral disc syndrome (IDS), with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 2002).   

The regulatory criteria for the evaluation of intervertebral 
disc syndrome (IDS) were revised in September 2002, and the 
diagnostic codes were revised, without substantive revision 
of the criteria themselves, in September 2003.

IDS shall be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5243.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The veteran's cervical spine disorder is rated 10 percent 
disabling, under the old or new criteria.  He manifests 
degenerative joint disease on X-ray evaluation, without 
significant limitation of motion or neurologic impairment 
that would warrant a higher evaluation under either of the 
criteria for IDS, old or new.  He currently does not manifest 
limitation of motion, but has some pain and discomfort 
intermittently.  The range of motion of his neck has been no 
more than slight and has not been in excess of 170 total 
degrees during the entire pendency of his appeal, such that a 
rating in excess of the current 10 percent is not warranted.  

The veteran's lumbosacral spine has been assigned a 20 
percent rating under old rating the criteria for IDS.  For a 
rating in excess of 20 percent severe recurring attacks would 
have to be demonstrated.  Alternatively, either severe 
limitation of motion or with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, and marked 
limitation of forward bending in standing position would have 
to be demonstrated.  The range of motion of the veteran's 
lumbar spine is somewhat limited, particularly in backward 
extension and lateral flexion, but the criteria utilized to 
evaluate the disability, either for IDS or on limitation of 
motion are not to be combined under the criteria in effect 
prior to September 2003.  Under these circumstances, a rating 
in excess of 20 percent under the old criteria is not 
warranted.  

In September 2002, the criteria for the evaluation of IDS 
were altered.  The criteria are now based upon incapacitating 
episodes.  The veteran reported having had one such episode 
at the time of his most recent VA examination, but did not 
indicate that the episode lasted for four weeks duration.  
Therefore, a rating in excess of the current 20 percent level 
is not warranted under the criteria for IDS that became 
effective in September 2002.  

The criteria for arthritis of the spine was again revised in 
September 2003 at which time a rating in excess of 20 percent 
for the thoracolumbar spine requires forward flexion of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The veteran has not exhibited this 
level of disability as ankylosis has not been demonstrated 
and forward flexion is shown to be up to 90 degrees at 
times, which is almost normal.  38 C.F.R. § 4.71a, Plate V.  
While limitation of motion may now be combined with 
neurologic involvement, the veteran does not show symptoms 
of sciatic nerve impairment that warrants a compensable 
evaluation, given the intermittent nature of this 
involvement.  38 C.F.R. § 4.124a, Code 8520.  

Under these circumstances, the veteran has not exhibited 
symptoms that would warrant a rating in excess of the 
current 20 percent evaluation under either the old or new 
criteria for evaluation of back disability.  

Headache

Service connection for the veteran's headache disorder was 
granted by rating decision of the RO in 1994, with a 
noncompensable evaluation being assigned.  The rating was 
increased to 10 percent disabling, effective in 1999, the 
date of the veteran's claim for an increased rating.  His 
disorder is considered to be a residual of head trauma and 
has been assigned a 10 percent evaluation on that basis.  

A neurologic examination was conducted by VA in September 
1999.  At that time, the veteran complained of headaches that 
were thought to be a post-concussion syndrome.  The veteran 
described migraine symptoms that occurred twice per year.  
The pain was immediately severe and usually above the right 
eye.  His vision got blurry.  He had more attacks in the 
summer, and heat worsened the headache.  Examination 
disclosed no symptoms regarding the veteran's headache 
disorder.  The diagnosis was headaches for 20 years, muscle 
tension, neurologically negative.  

A neurologic examination was conducted by VA in January 2002.  
At that time, the veteran stated that he had headaches that 
occurred with neck aches at times.  They were bifrontal and 
returned about three times a month for several hours.  He 
stated that he got pain when he rested too much and that 
emotional depression and fatigue aggravated the pain.  
Examination did not produce findings regarding the veteran's 
headache disorder.  The diagnosis was headaches, bifrontal, 
20-plus years, muscle tension.  

A neurologic examination was conducted by VA in February 
2004.  At that time, the veteran indicate that he had 
headaches about three times per month that lasted up to one 
week in duration.  They were mainly located in the bitemporal 
area.  He described them as dull and throbbing.  There was no 
aura or other associated symptoms.  Neurologic evaluation was 
unremarkable.  The diagnosis was tension headaches.  

A neurologic examination was conducted by VA in July 2005.  
The veteran indicated that he now had almost constant 
headaches that were dull and throbbing.  He took over-the-
counter medication for relief.  He had no aura, but the 
headaches were associated with joint aches.  Examination was 
unremarkable and the diagnosis was tension headaches.  

For brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma. Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 
38 C.F.R. § 4.124a, Code 8045.  

Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling.  Migraine, with very 
frequent, completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability will be 
rated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.

The veteran does not exhibit characteristic prostrating 
attacks of migraine headaches.  Therefore, a rating of 30 
percent is not warranted under the diagnostic criteria for 
that disability.  He does exhibit headaches as the result of 
head trauma.  This subjective symptom is to be rated as 10 
percent under the criteria for head trauma and is the highest 
award possible absent a diagnosis of multi-infarct dementia 
associated with brain trauma, which the veteran does not 
currently carry.  As such, a rating in excess of the current 
10 percent evaluation is not warranted.  


ORDER

Restoration of a 10 percent evaluation for bilateral hearing 
loss is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.  

Two separate 10 percent ratings for the residuals of an 
arthroscopy of the right knee, with degenerative arthritis, 
limitation of motion, and slight instability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

An increased rating in excess of 20 percent for lumbosacral 
strain, with degenerative disc disease is denied.  

A rating in excess of 10 percent for degenerative disc 
disease of the cervical spine is denied.  

A rating in excess of 10 percent for headaches is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


